Citation Nr: 1510235	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  11-30 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability (TDIU).

2. Entitlement to a TDIU prior to July 31, 2014 on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel




INTRODUCTION

The Veteran served on active military duty during World War II, from August 1942 to December 1945, with participation in Rhineland and Ardennes campaigns. 

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In May 2013, the Board remanded the claim for TDIU for issuance of a statement of the case and to allow the Veteran the opportunity to perfect his appeal.  The Veteran perfected his appeal and in January 2014, the Board remanded the claim for additional development, which has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU prior to July 31, 2014 on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. As of July 31, 2014, the Veteran's lumbar spine disability was rated at 40 percent and his combined disability rating was 70 percent. 

2. The Veteran's service-connected disabilities likely render him unable to obtain and maintain substantially gainful employment.




CONCLUSION OF LAW

The criteria for a schedular TDIU have been met from July 31, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when a veteran is unable to secure or follow a "substantially gainful" occupation (i.e. work which is more than marginal, that permits the individual to earn a "living wage," 38 C.F.R. § 4.16(b) (2014); Moore v. Derwinski, 1 Vet. App. 356 (1991), as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

In this case, the Veteran is service-connected for posttraumatic stress disorder (PTSD), a low back disability, tinnitus, and bilateral ear hearing loss.  The Veteran's claim for a TDIU was received on February 16, 2011.  As of the date of claim, the Veteran had a combined rating of 60 percent.  Thus, he did not meet the schedular criteria for consideration of a TDIU.  As of July 31, 2014, the Veteran's combined rating was 70 percent, with his low back disability rated 40 percent disabling.  Accordingly, the Veteran met the schedular criteria for entitlement to a TDIU as of July 31, 2014.

The question remains as to whether his service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment from July 31, 2014.  The Board notes that the Veteran worked as an equal employment opportunity counselor until 1983.  He denied having significant difficulties with work performance or conduct prior to retirement.  See October 2014 VA PTSD examination report.

In June 2014, a VA examiner opined that it is unlikely that the Veteran would be able to perform physical work due to his service connected spine disability.  The examiner opined that the Veteran is as likely as not able to perform a sedentary job with regard to his spine given his ability to drive, travel with senior groups, cook, and shop.

In July 2014, the VA audiologist opined that the Veteran's hearing loss and tinnitus alone should not be a barrier to a wide range of employment settings.  The examiner stated that he may have trouble working in very noisy environments, in environments which require him to use non face-to-face communications equipment, or in jobs which require a great deal of attention to high pitched sounds.

In October 2014, the VA mental health examiner opined that the Veteran's emotional distress associated with his PTSD may limit his ability to focus on job-related responsibilities.  The examiner found that the Veteran's reported history of difficulty managing frustration tolerance and quickness to anger could impair his vocational performance.  The examiner noted that the Veteran had PTSD as well as major depressive disorder by history and mild neurocognitive disorder by history but that the symptoms for each diagnosis could not be delineated due to significant symptom overlap.  In the opinion, the examiner noted the Veteran's dementia and observed that he has difficulty with attention and is prone to become highly tangential in his speech.  The examiner stated that these factors would clearly impair his ability to obtain and maintain gainful employment.

In this case, the Board finds that the Veteran should be given the benefit of the doubt that since July 31, 2014, his service-connected disabilities have prevented him from obtaining and maintaining substantially gainful employment.  The VA spine examiner clearly ruled out physical employment.  While the VA spine examiner indicated that sedentary employment was is possible, considering his work background as well as his report of difficulties managing frustration and anger and the VA mental health examiner's opinion that these symptoms could impair his vocational performance, the Board finds it unlikely that the Veteran would be able to maintain substantially gainful employment.  Accordingly, the Board finds that entitlement to a TDIU is warranted from July 31, 2014.


ORDER

Entitlement to a TDIU is granted from July 31, 2014.


REMAND

Reason for Remand: To refer the Veteran's TDIU claim for extraschedular consideration.

As noted above, the Veteran did not meet the schedular criteria for a TDIU prior to July 31, 2014 because his combined rating was only 60 percent.  As noted above, if the schedular criteria are not met, TDIU may still be granted on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  The rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  Here, the Board finds that the claim warrants referral to the Director, Compensation and Pension Service.  Notably, during the January 2011 PTSD VA examination, the Veteran reported a mild to moderate decline in occupational functioning as evidenced by a history of problems with interpersonal relationships caused by irritability, mood swings and problems with anger.  The Veteran also reported a history of problems with authority.  He reported having had conflict on the job and that he does not like people bossing him around.  He said he is not an easy person to get along with.  The examiner opined that although the Veteran was retired and not accounting for age, that symptoms of PTSD are impacting the Veteran's ability to maintain steady employment.  In light of this opinion, the Board finds that referral to the Director, Compensation and Pension Service for consideration of an extraschedular TDIU is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the claim for entitlement to an extraschedular TDIU prior to July 31, 2014, to the Director, Compensation and Pension Service.

2. Then, readjudicate the Veteran's claim for entitlement to an extraschedular TDIU prior to July 31, 2014.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


